Citation Nr: 1704654	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-45 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral foot disability.

2. Entitlement to service connection for right hand disability.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel










INTRODUCTION

The Veteran had an initial period of active duty for training in the Army National Guard from November 1979 to March 1980, and served in the Army National Guard through October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for tinnitus, assigning a 10 percent disability rating, and denied service connection for bilateral hearing loss, bilateral plantar fasciitis, and pain and stiffness in the right hand.

In an April 2015 decision, the Board denied service connection for bilateral hearing loss.  The claims for service connection for bilateral plantar fasciitis and a right hand disability were remanded for additional development.  The Board has re-characterized the claims as they appear on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

Regrettably, review of the record since the April 2015 remand reveals that the claims on appeal must again be remanded.  Where, as here, the VA provides the Veteran with a medical examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As noted below, the Board finds that the VA examinations obtained since the April 2015 remand are inadequate for purposes of determining service connection.  Accordingly, the Board finds that the claims on appeal must again be remanded to the AOJ in order to provide an adequate medical examination.


The first evidence of record regarding the Veteran's claim for a foot disorder, other than his own statements, is a February 2016 VA foot examination.  Then, physical examination revealed no pain on use or manipulation of the feet.  There was no indication of swelling in the feet.  The examiner did note, however, that examination of both feet showed a "mild flatfoot condition without any objective evidence of a foot condition."  The examiner noted that no other pertinent physical findings, complications, conditions, signs, or symptoms related to any foot condition were present.  X-ray studies of the feet were performed; however, the results were not made part of the record.

During the clinical interview, the Veteran denied any problems with either foot.  He could not recall having a foot problem during either active or reserve service.  Ultimately, the examiner opined that it was less likely than not that the claimed condition was incurred in or caused during service.  

Here, the Board finds that there are inconsistencies in the February 2016 examination report.  The examiner noted "a mild flatfoot condition without any objective evidence of a foot condition."  Additionally, the examiner noted that the Veteran has a decreased longitudinal arch height bilaterally on weight bearing, which appears to be inconsistent with the notation that no other pertinent physical findings, complications, conditions, signs, or symptoms related to any foot condition were present.  As such, the Board has determined that further clarification on this matter is necessary.  Specifically, clarification is necessary as to whether the Veteran currently has any foot disability, including pes planus. 

A May 2013 VA medical record documents the Veteran's complaints of right hand stiffness and pain for the prior 20 years.  The attending physician noted no trauma, overuse, or preceding problems, and he further expressed uncertainty as to the basis of the symptoms, questioning whether there may be focal osteoarthritis in the right hand.  No diagnosis was rendered at that time, and the Veteran was advised to take anti-inflammatory medications.  No follow-up was conducted.

In February 2016, the Veteran also presented for a VA orthopedic examination.  During the clinical interview, the Veteran's stated that he tripped and fell while disembarking a C-130 aircraft during training.  While the Veteran expressed the belief that he was treated for the incident, he did not recall any details. His October 2009 Application for Compensation dates the onset of the disability to 1984.

The examination report includes a diagnosis of degenerative arthritis in the right hand.  The physical exam, however, revealed that range of motion in the right hand was normal. There was no evidence of pain with use of the hand.  There was no evidence of localized tenderness or pain on palpation.  Upon repetitive use testing, the Veteran experienced no functional loss or decreased range of motion.  The Veteran's hand grip strength was noted as "5/5," indicating normal strength.  Finally, x-ray studies of the right hand were also completely normal, according to the examiner.  The examiner found that the Veteran had no functional impairment with his right hand.  

Here, the Board finds that there is an inconsistency in the February 2016 examination report as the diagnosis of degenerative arthritis in the right hand is not supported by the findings on the examination report, or by the purported x-ray findings showing no abnormalities.  As such, the Board has determined that further clarification on this matter is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Take all necessary steps to verify all periods of ACDUTRA and INACDUTRA for the Veteran between November 1979 and October 1985 with the Army National Guard, to include obtaining military personnel records from the appropriate sources.  To the extent available, the specific dates of the Veteran's ACDUTRA and/or INACDUTRA service should be obtained.

Efforts to obtain these records and/or responses from each contacted entity should be documented in the claims file.

2. Obtain the reports of all x-ray studies performed at the February 2016 VA examinations.

3. After completing the requested actions, arrange for the examiner who conducted the February 2016 examinations, if available, to prepare an addendum opinion with respect to the nature and etiology of any claimed bilateral foot and right hand disorders.  If the examiner is no longer available, the AOJ should arrange for a VA examination of the Veteran that addresses the questions below. 

The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report. 

Following a review of the claims file and medical history, the VA examiner must offer an opinion as to the following:

a. Does the Veteran have a right and/or left foot disorder, including pes planus.  If yes, the examiner should identify the specific disorder(s) and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder(s) is(are) etiologically related to the Veteran's service.

b. Does the Veteran have a right hand disorder, including degenerative arthritis?  If yes, the examiner should identify the specific disorder(s) and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder(s) is(are) etiologically related to the Veteran's service.


The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran with an opportunity to respond. Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




